Name: Commission Regulation (EC) No 86/2004 of 15 January 2004 laying down the marketing standard for pears
 Type: Regulation
 Subject Matter: marketing;  plant product
 Date Published: nan

 Avis juridique important|32004R0086Commission Regulation (EC) No 86/2004 of 15 January 2004 laying down the marketing standard for pears Official Journal L 013 , 20/01/2004 P. 0019 - 0027Commission Regulation (EC) No 86/2004of 15 January 2004laying down the marketing standard for pearsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), and in particular Article 2(2),Whereas:(1) Pears are among the products listed in Annex I to Regulation (EC) No 2200/96 for which standards must be adopted. Commission Regulation (EC) No 1619/2001 laying down the marketing standard for apples and pears and amending Regulation (EEC) No 920/89(2) lays down a marketing standard common to apples and pears.(2) The Working Party on Standardisation of Perishable Produce and Quality Development of the United Nations Economic Commission for Europe (UN/ECE) having decided, in the interest of clarity, that the rules on pears should be separated from those on apples, Regulation (EC) No 1619/2001 has been repealed by Commission Regulation (EC) No 85/2004 of 15 January 2004 laying down the marketing standard for apples(3). A new marketing standards for pears should be adopted accordingly.(3) Application of these new standards should remove products of unsatisfactory quality from the market, bring production into line with consumer requirements and facilitate trade based on fair competition, thereby helping to improve profitability.(4) The standards are applicable at all marketing stages. Long-distance transport, storage over a certain period and the various processes the products undergo may cause some degree of deterioration owing to the biological development of the products or their perishable nature. Account should be taken of such deterioration when applying the standard at the marketing stages following dispatch.(5) As products in the "Extra" class have to be particularly carefully sorted and packaged, only lack of freshness and turgidity is to be taken into account in their case.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1The marketing standard for pears, falling within CN code ex 0808 20, shall be as set out in the Annex.The standard shall apply at all marketing stages under the conditions laid down in Regulation (EC) No 2200/96.However, at stages following dispatch, products may show in relation to the requirements of the standard:- a slight lack of freshness and turgidity,- for products graded in classes other than the "Extra" class, slight deteriorations due to their development and their tendency to perish.Article 2This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 January 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64).(2) OJ L 215, 9.8.2001, p. 3. Regulation amended by Regulation (EC) No 46/2003 (OJ L 7, 11.1.2003, p. 61).(3) See page 3 of this Official Journal.ANNEXSTANDARD FOR PEARSI. DEFINITION OF PRODUCEThis standard applies to pears of varieties (cultivars) grown from Pyrus communis L. to be supplied fresh to the consumer, pears for industrial processing being excluded.II. PROVISIONS CONCERNING QUALITYThe purpose of the standard is to define the quality requirements of pears, after preparation and packaging.A. Minimum requirementsIn all classes, subject to the special provisions for each class and the tolerances allowed, pears must be:- intact,- sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded,- clean, practically free of any visible foreign matter,- practically free from pests,- practically free from damage caused by pests,- free of abnormal external moisture,- free of any foreign smell and/or taste.In addition, they must have been carefully picked.The development and condition of the pears must be such as to enable them:- to continue their ripening process and to reach the degree of ripeness required in relation to the varietal characteristics,- to withstand transport and handling and- to arrive in satisfactory condition at the place of destination.B. ClassificationPears are classified in three classes defined below.(i) "Extra" ClassPears in this class must be of superior quality. In shape, size and colouring, they must be characteristic of the variety and the stalk must be present and intact.The flesh must be perfectly sound, and the skin free from rough russeting(1).They must be free from defects with the exception of very slight superficial defects provided these do not affect the general appearance of the fruit, the quality, the keeping quality and presentation in the package.Pears must not be gritty.(ii) Class IPears in this class must be of good quality. In shape, size and colouring, they must be characteristic of the variety.The flesh must be perfectly sound, and the skin free from rough russeting(2).The following slight defects, however, may be allowed provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package:- a slight defect in shape,- a slight defect in development,- a slight defect in colouring,- slight skin defects which must not extend over more than:- 2 cm in length for defects of elongated shape,- 1 cm2 of total surface area for other defects, with the exception of scab (Venturia pirina and V. inaequalis), which must not extend over more than 0,25 cm2 of total surface area,- slight bruising not exceeding 1 cm2 of total surface area and not discoloured.The stalk may be slightly damaged.Pears must not be gritty.(iii) Class IIThis class includes pears which do not qualify for inclusion in the higher classes but satisfy the minimum requirements specified above.The flesh must be free from major defects.The following defects are allowed provided the fruit retains its essential characteristics as regards the quality, the keeping quality and presentation:- defects in shape,- defects in development,- defects in colouring,- slight rough russeting(3),- skin defects which must not extend over more than:- 4 cm in length for defects of elongated shape,- 2,5 cm2 of total surface area for other defects, with the exception of scab (Venturia pirina and V. inaequalis), which must not extend over more than 1 cm2 of total surface area,- slight bruising not exceeding 1 cm2 of total surface area which may be slightly discoloured.III. PROVISIONS CONCERNING SIZINGSize is determined by maximum diameter of the equatorial section.A minimum size is required for each class as follows:>TABLE>Exceptionally, and for summer pears included in the Appendix to this standard, no minimum size will be laid down for consignments harvested and dispatched between 10 June and 31 July (inclusive) of any year.To ensure there is uniformity of size within a package, the difference in diameter between fruit in the same package shall be limited to:- 5 mm for Extra Class fruit and for Class I and II fruit packed in rows and layers,- 10 mm for Class I fruit packed loose in the package or in sales packages.There is no sizing uniformity limit for Class II fruit packed loose in the package or in sales packages.IV. PROVISIONS CONCERNING TOLERANCESTolerances in respect of quality and size shall be allowed in each package for produce not satisfying the requirements of the class indicated.A. Quality tolerances(i) "Extra" Class5 per cent by number or weight of pears not satisfying the requirements of the class, but meeting those of Class I or, exceptionally, coming within the tolerances of that class.(ii) Class I10 per cent by number or weight of pears not satisfying the requirements of the class, but meeting those of Class II, or exceptionally, coming within the tolerances of that class. However, pears without stalks are not included in this tolerance.(iii) Class II10 per cent by number or weight of pears satisfying neither the requirements of the class nor the minimum requirements, with the exception of produce affected by rotting or any other deterioration rendering it unfit for consumption.Within this tolerance, a maximum of 2 per cent by number or weight of fruit is allowed which shows the following defects:- slight damage or unhealed cracks,- very slight traces of rot,- presence of internal feeding pests and/or damage to the flesh caused by pests.B. Size tolerancesFor all classes:10 per cent by number or weight of fruit corresponding to the size immediately above or below that marked on the package, with, for fruit classified in the smallest grade allowed a maximum variation of 5 mm below the minimum.V. PROVISIONS CONCERNING PRESENTATIONA. UniformityThe contents of each package must be uniform and contain only pears of the same origin, variety, quality and size (if sized) and the same degree of ripeness.In the case of the "Extra" Class, uniformity also applies to colouring.The visible part of the contents of the package must be representative of the entire contents.Notwithstanding the preceding provisions in this point, products covered by this Regulation may be mixed, in sales packages of a net weight of three kilograms or less, with different types of fresh fruits and vegetables on the conditions laid down by Commission Regulation (EC) No 48/2003(4).B. PackagingThe pears must be packed in such a way as to protect the produce properly.The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials, particularly of paper or stamps bearing trade specifications is allowed provided the printing or labelling has been done with non-toxic ink or glue.Packages must be free of all foreign matter.C. Presentation"Extra" Class fruit must be packed in layers.VI. PROVISIONS CONCERNING MARKINGEach package must bear the following particulars, in letters grouped on the same side, legibly and indelibly marked, and visible from the outside:A. IdentificationPacker and/or dispatcher: name and address or officially issued or accepted code mark. However, in the case where a code mark is used, the reference "packer and/or dispatcher (or equivalent abbreviations)" has to be indicated in close connection with the code mark.B. Nature of produce- "Pears" if the contents are not visible from the outside,- name of the variety.C. Origin of produceCountry of origin and, optionally, district where grown, or national, regional or local place name.D. Commercial specifications- Class,- size or, for fruit packed in rows and layers, number of units.If identification is by the size, this should be expressed:(a) for produce subject to the uniformity rules, as minimum and maximum diameters;(b) for produce not subject to the uniformity rules, the diameter of the smallest fruit in the package followed by "and over" or equivalent denomination or, if appropriate, the diameter of the largest fruit in the package.E. Official control mark (optional)(1) This does not apply when this russeting is a characteristic of the variety.(2) This does not apply when this russeting is a characteristic of the variety.(3) This does not apply when this russeting is a characteristic of the variety.(4) OJ L 7, 11.1.2003, p. 65.Appendix1. SIZE CRITERIAL= Large fruited varietySP= Summer pear, for which no minimum size is required in respect of consignments harvested and dispatched between 10 June and 31 July of any year.2. NON-EXHAUSTIVE LIST OF LARGE FRUITED AND SUMMER PEAR VARIETIES CLASSIFIED ACCORDING TO THEIR SIZE CRITERIASmall fruited and other varieties which do not appear in the list may be marketed as long as they meet the size requirements for other varieties as described in section III of the standard.Some of the varieties listed in the following may be marketed under trade names for which trademark protection has been sought or obtained in one or more countries. The first and second columns of the table hereunder do not intend to include such trade names. Reference to known trademarks have been included in the third column for information only.>TABLE>